Citation Nr: 0207341	
Decision Date: 07/05/02    Archive Date: 07/10/02

DOCKET NO.  00-10 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to additional payment of benefits under the 
provisions of Chapter 30, Title 38, United States Code, for 
the intervals between periods of enrollment by the appellant 
at John Brown University in pursuit of a bachelor's degree 
between September 1998 and April 2000.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel




INTRODUCTION

The appellant entered active duty in April 1987.  She 
continues on active duty at the present time.  

This appeal arises out of the appellant's November 1999 
expression of dissatisfaction at the amount of VA education 
benefits she was paid.  A statement of the case was issued to 
her in March 2000, and she perfected her appeal in May 2000.  
In August 2000, the appellant appeared at a hearing conducted 
by the undersigned member of the Board of Veterans' Appeals 
(Board) by means of tele-video conference techniques.  
Thereafter, a transcript of that hearing was associated with 
the claims file, and in May 2001, the Board remanded the 
matter to the RO for additional development.  The case has 
since been returned to the Board, and referred to the 
undersigned for her decision. 


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained by the RO.  

2.  The appellant's classes during the time in question were 
organized as non-standard terms as that is defined for VA 
purposes.  

3.  While pursuing a bachelor's degree at John Brown 
University between September 1998 and April 2000, the 
appellant was on active duty.  


CONCLUSION OF LAW

The criteria for an award of additional payment of benefits 
under the provisions of Chapter 30, Title 38, United States 
Code, for the intervals between periods of enrollment by the 
appellant at John Brown University in pursuit of a bachelor's 
degree between September 1998 and April 2000, are not met. 
38 U.S.C.A. §§ 3011, 3013, 3014, 3015, 3016, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 21.4138(f), 21.4200(b), 21.4272(g) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans' Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001), was signed into 
law.  The VCAA eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that the VA's duties, as set out 
in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board notes that the statement 
of the case, the supplemental statement of the case, and 
correspondence sent to the appellant essentially notified her 
of the evidence required to grant her claim, together with 
the law, the regulations and the evidence considered in 
adjudicating it.  Thus, it may be concluded that the 
notification requirements of the VCAA have been satisfied, 
and there is no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, codified 
at 38 U.S.C.A. § 5103A.  As to this duty to assist, it is 
observed that the appellant's claim only requires evidence 
demonstrating the manner by which the university she attended 
during the time in question organized the classes she took 
for purposes of awarding grades and credit hours.  That 
information has been associated with the claims file, and the 
Board has been made aware of no other relevant evidence that 
could be obtained in connection with this appeal. As such, 
the Board finds that as with the notice requirements of the 
VCAA, the development requirements of that law also have been 
met.  Under these circumstances, the Board may proceed to 
address the merits of the appellant's claim.  

The general facts of this case are fairly clear, and may be 
briefly summarized.  The record shows that while she was on 
active duty, the appellant attended John Brown University 
located in Arkansas, between September 1998 and April 2000, 
in pursuit of her bachelor's degree in Organizational 
Management.  Prior to beginning her course of instruction, 
the appellant applied for benefits under the provisions of 
Chapter 30, Title 38 of the United States Code, All-Volunteer 
Force Educational Assistance Program.  The appellant was 
awarded benefits under the provisions of this law, but she 
was only paid benefits for those periods of time when she was 
actually attending classes.  She was not paid during the 
intervals between her various class sessions.  The appellant 
contends that these intervals should not be considered a 
break in her enrollment, and that her payments should include 
amounts for these interval periods of time.  

The record includes a number of Enrollment Certifications (VA 
Form 22-1999), provided by personnel from John Brown 
University, which reflect the appellant's class attendance 
during her degree pursuit.  These show upwards of 16 class 
sessions/modules lasting from as little as a week to as much 
as a month and a half in duration, with breaks in between 
lasting from as little as 4 days to as much as 2 weeks.  Most 
of these intervals between class sessions were only one week 
long.  

In support of her claim, the appellant has demonstrated that 
between her class sessions, she was performing work 
assignments that were due for the following session.  For 
this reason, she contends that these intervals were not 
genuine breaks in her enrollment, and that she should receive 
additional payment for these intervals.  In this regard, the 
record also includes notations entered on several of the 
Enrollment Certifications, apparently written by University 
employees, reflecting that the appellant was considered to be 
attending "Full time Term Continuous - No Breaks..."  

[At this juncture, it should be noted that the appellant was 
deployed overseas between June and August 1999, and was 
therefore unable to attend classes during this period.  She 
acknowledges, however, that she should not have received 
payment for this period, as it was a legitimate break in her 
attendance.  For this reason, this particular period of time 
is not included among those intervals for which the appellant 
is seeking payments.] 

The RO, for its part, has indicated in the statement of the 
case, that if students were required to pursue all of the 
modules to the end of a semester at John Brown University, 
before receiving a grade and hours of credit, the term would 
be considered a standard semester regardless of whether it 
was organized in successive modules or not.  The RO found, 
however, that the modules the appellant was required to 
attend in the pursuit of her degree could be taken 
separately, with grades and credit hours awarded and placed 
on the transcript separately.  As such, these modules were 
characterized by the RO as separate non-standard terms.  In 
light of that conclusion, the RO adhered to the provisions of 
38 C.F.R. § 21.4138(f) which precludes the payment of 
education benefits to individuals on active duty, for 
intervals between non-standard terms.  Accordingly, the 
appellant was denied entitlement to any additional payments.  

In light of the RO's conclusion regarding its 
characterization of the class modules the appellant attended 
in pursuit of her degree, the Board undertook a review of the 
record to identify the document(s) upon which the RO's 
conclusion was based, i.e., those documents showing that the 
modules the appellant was required to take for her degree 
could, in fact, be taken separately, and that separate grades 
and credit hours were in fact assigned for each module.  No 
such document was apparent within the claims file as it was 
then constituted and, accordingly, the Board remanded the 
matter to the RO to verify the manner by which the university 
in question organizes its classes.  

In response to this remand, the RO obtained a transcript and 
schedule of modules pertaining to the appellant's enrollment 
at this university.  These documents confirm that the 
appellant's classes during the time in question were 
organized as non-standard terms as that is defined for VA 
purposes.  That is to say, she received a grade and credit 
hours for each class she took, which did not cover a period 
from either 10 to 13 weeks long or from 15 to 19 weeks long.  
See 38 C.F.R. §§ 21.4200(b), 21.4272(g).  Since the appellant 
was attending non-standard terms and she was on active duty 
during the time in question, the provisions of 38 C.F.R. 
§ 21.4138(f), preclude payment of education benefits for 
intervals between such terms.  Accordingly, entitlement to 
additional payment of benefits under the provisions of 
Chapter 30, Title 38, United States Code, for the intervals 
between periods of enrollment by this active duty appellant 
at John Brown University in pursuit of a bachelor's degree 
between September 1998 and April 2000 is not warranted, and 
her appeal is denied.  







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to additional payment of benefits under the 
provisions of Chapter 30, Title 38, United States Code, for 
the intervals between periods of enrollment by the appellant 
at John Brown University in pursuit of a bachelor's degree 
between September 1998 and April 2000 is denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



Presumably, it would have then been found that there were no 
breaks between enrollment periods, and the appellant would 
have been paid during these interval periods as well.

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

